 314DECISIONSOF NATIONAL LABOR RELATIONS BOARDSteve Stergiou d/b/a S.Stergiou Painting and Sheet-ing Co.andDuane Beauchaine.Case 30-CA-2481September 17, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn May 17, 1974, Administrative Law Judge Ha-rold X. Summers issued the attached Decision in thisproceeding. Thereafter,General Counsel and Re-spondent filed exceptions, General Counsel filed asupporting brief, and Respondent filed a brief in an-swer to the exceptions of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Steve Stergiou d/b/a S.Stergiou Painting and Sheeting Co., Ishpeming, Mich-igan,his agents,successors,and assigns,shall take theaction set forth in the said recommended Order.1Respondent,citingMid-West Metallic Products,Inc.,121NLRB 1317,contends that Ansell,whom we find to have been discriminatorily dis-charged,should be denied reinstatement and backpay because subsequent tohis unlawful discharge he joined in a work stoppage and picketing prohibitedby thecollective-bargaining contract.In the view of Respondent,Ansellforfeited his right to the above remedies by engaging in such unprotectedconduct.We disagree,as we findMid-West Metallic Productsto be distin-guishable.In that case,the discriminatee was in suspended status, but never-theless remained an "employee"under the contract when he participated inan unprotected strike,and thus couldproperlybe denied reemployment forviolating his contractual obligations.But here,Respondent,by its act ofdischarging Ansell,had deliberately sought permanently to cut off Ansellfrom any and all benefits under the collective-bargaining agreement. Thus,Respondent by its own actions intended to deny Ansell all benefits of an"employee" under the contract.Therefore,itcannot now be heard to assertthatAnsell was nevertheless an "employee"bound by contractual re-strictions or obligations under that same agreement.DECISIONRelations Board (herein called the General Counsel and theBoard, respectively) issued a complaint I alleging that SteveStergiou d/b/a S. Stergiou Painting and Sheeting Co. (here-in called Respondent), had engaged in and was engaging inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the National Labor Relations Act (the Act). Theanswer to the complaint disclaimed sufficient knowledge onwhich to form a belief as to some of the allegations, and itadmitted or denied others; in effect, denied the commissionof any unfair labor practices.Pursuant to notice, a hearing was held before me at Mar-quette,Michigan, on March 21 and 22, 1974; all partieswere afforded full opportunity to call and examine and tocross-examine witnesses,to argue orally,and, thereafter, tosubmit briefs.The complaint, as amended and as explicated at the hear-ing by counsel for the General Counsel, alleged that twoemployees of Respondent-Duane Beauchaine (the Charg-ing Party) and Francis Ansell-were discharged on orabout September 13 and 18, respectively, and have sincebeen denied reinstatement, because of their activities onbehalf of a labor organization. Respondent, in its answerand at the hearing, took the position that the two weredischarged for reasons not violative of the Act.Upon the entire record of the case, including evaluationsof the witnesses based on my observation of their demeanorand consideration of briefs filed, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a sole proprietorship. With main offices atHolly, Michigan, it is engaged in the business of industrial,commercial, and residential painting at various locations inthe State of Michigan. In its operation at Ishpeming, Michi-gan (the sole facility with which this case is involved), it has,within the calendar year preceding the issuance of the in-stant complaint, furnished services valued in excess of$50,000 to enterprises which, although located within theState of Michigan, are themselves engaged in interstatecommerce or in industries affecting interstate commerce.Respondent is an employer engaged in commerce withinthe meaningof the Act.II.THEUNION INVOLVEDThe Brotherhood of Painters and Allied Trades of Ameri-ca, Local Union No. 817 (herein called Local 817), is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Chronology of EventsAt all times relevant herein, Kaiser Engineers of Michi-gan, Inc. (herein called Kaiser), has been vested with certainresponsibilities in connection with the construction of aHAROLD X.SUMMERS,Administrative Law Judge: In thisproceeding, the General Counsel of the National Labor1The complaint was originally issuedon January 30, 1974.The unfairlabor practice charge initiating the proceeding was filed on October9, 1973. S. STERGIOU PAINTING AND SHEETING CO.plant at Ishpeming, Michigan, an operation having to dowith iron-ore mining and commonly referred to as the Til-den Mine Project. Kaiser has itself performed constructionwork on the project; also, it has acted as prime contractorwith respect to various phases of the work to be done.Whitehead and Kales has been a contractor on the pro-ject concerned with the installation of structural steel. (Atpertinent times, there were 31 contractors and subcontrac-tors on the site, and employees were represented by 12 craftunions.)On or about April 13, 1972, Kaiser entered intoan agree-ment with the Upper Peninsula Michigan Building andConstruction Trades Council and with various of its mem-bers, including the International with which Local 817 isaffiliated; and the agreement was amended on June 21,1972.This agreement (herein referred to as the ProjectAgreement) covers working conditions of all employeesworking on the project and is effective, by its terms, untilthe completion of the Tilden Mine Project.Respondent, since mid-June 1973, has acted as a subcon-tractor on the project engaged in the painting of structuralsteel.As such, it has been party to a "Stipulation of Agree-ment" with Local 817 which, in effect, adopts as controllingthe working conditions of its employees the terms of a col-lective-bargaining agreement between the Marquette-AlgerCounty Paint and Decorating Association, Inc. and Local817. (I shall refer to the agreement between Respondent andLocal 817 as the Local Agreement.) There is no doubt, andI find, that, at all relevanttimesherein, Respondent hasrecognized and does recognize Local 817 as the sole bar-gaining representative of its painter employees.Respondent's work on the project began on June 21,1973.2 From that date, and at all times relevant herein,Thomas Karathanos has been Respondent's head foremanat the jobsite; and, from June 21 at least until September19 of the same year, John Proventgas was also a foremanfor Respondent.Duane Beauchaine's first day of work for Respondent onthe project was June 25; and Francis Ansell, the other per-son allegedly discharged by Respondent in violation of theAct, first worked there on June 27. From the dates of theirhire the two acted as chief steward and assistant steward,respectively, for Local 817.Originally, all of Respondent's work was performed dur-ing the day, between 8 a.m. and 4:30 p.m. But, in earlyAugust, primarily because of conflicts between the opera-tions of the painters and of other construction employees onthe project, Respondent instituted a swing or night shiftrunning from 4:30 p.m. to midnight. During the next 4weeks, Respondent's painters were divided between the dayand the night shifts; and, during this period, Ansell workeddays and Beauchaine worked nights.On Thursday, August 23, because of problems with thelighting of the work being performed, the entire night shift,including Beauchaine, was sent home several hours early.(They were paid for the full shift.) The problem was notsolved for a few days, and no night shift operated on Friday,the 24th, and Monday, the 27th.3 The men were recalled to2From this point forward,all dates mentioned fall within 1973 unlessotherwise indicated.315work for the 28th and-other than Beauchaine, who did notreport-they did resume nightwork on that date. Beau-chaine himself returned on the 30th.On September 6, the move toward the transfer ofRespondent's operations from days to nights took a giantstep. As of September 7, only Beauchaine was scheduled towork days; all others were scheduled to work at night.Beauchaine did work during the day on Friday, Septem-ber 7, and on Monday, Tuesday, and Wednesday, the 10th,11th, and 12th. However he did not report for work onThursday, the 13th 4 During that day, Respondent's propri-etor, Steve Stergiou, who was at the jobsite on one of hisvisits (from Respondent's home office at Holly, Michigan),discussed Beauchaine with Foreman Karathanos. In thecourse of the conversation, it was decided by Stergiou thatBeauchaine should be discharged, and Assistant ForemanProventgas was instructed to implement the decision.When Beauchaine reported for work on the morning ofthe 14th, Proventgas told him that he did not have to changehis clothes because he was not needed any more. Beau-chaine asked why he was being discharged, and Proventgassaid that he did not know.Meanwhile, those on the swing shift on the 13th had beentold,by Proventgas, of the decision to discharge Beau-chaine.And, during that same shift, two other painters-Arthur Massey and Jim Michelin 6 -were discharged, as-signedly for unduly extending their coffeebreak.On the morning of the 14th, after he was discharged,Beauchaine, by telephone, informed Michael Quinn, busi-ness agent and recording secretary of Local 817, of theevent. Quinn, in response, said he would have to "resolvethis thing to see why [Beauchaine] was fired." During thebalance of the morning, then, Quinn made telephone callsto each of Respondent's painters, telling them not to reportfor work at the project until he had "resolved the problem"of Beauchaine's discharge.None of these painters-all of whom were scheduled towork that evening-reported for work; and, that night,Foreman Proventgas telephoned Stergiou to tell him of thefact. Stergiou instructed Proventgas to go home himself,then got in touch withBusinessAgent Quinn. The twodiscussed the failure of the men to report to work and thedischarge of Beauchaine, but they did not "resolve the prob-lem"; and they made arrangements to get together prior to3 The incident was regarded as a layoff of the entire shift by Respondent,despite its designation in part of Stergiou's testimony asa discharge of Beau-chaine.Beauchaine, in his testimony, said he had beendischargedfor one dayon September 7.Both Stergiou and Beauchaine were confused and confusingwitnesses;and my findings as to this incident are based on the testimony ofothers and on Respondent's attendance records.° In his testimony, Beauchaine said that he did report for work that morn-ing but that, instead of being permitted to work,he was discharged.Respon-dent contends that he was absent on the 13th and that he was dischargedwhen he reported to work on the morning of Friday, the 14th. My findingsin this respect are based on company records which appear to be credible.5Ansell, testifying, said they were told that Beauchaine had been firedduring the day on the 13th. I have found that Beauchaine did not work onthe 13th and that the discharge took place the next morning; in my opinion,Ansellmisinterpreted Proventgas' communication. (Proventgas,stillwithRespondent but no longer a supervisor, did not testify at the hearing.)6The name of the latter individual appears on Respondent's records as JimScott,but it is clear from the testimony, and from the signature which heaffixed to a document which appears as an exhibit herein, that his surnameisMichelin. 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe next scheduled work period on Monday evening.The two met at the Holiday Inn of Marquette (Michigan)on Monday, the 17th. Here again, there were no fruitfulresults: Stergiou's demand that the men return to work andQuinn's demand that Beauchaine be reinstated each fell ondeaf ears.From the Holiday Inn, Quinn went to Local 817's HallinMarquette,where Respondent's painters (includingBeauchaine) were awaiting him. (This meeting had beenscheduled for 1 p.m., but Quinn's late arrival delayed itscommencement until 3.) There, those assembled discussed,among other things, a list of "Union Violations against Tom[Karathanos] and Steve Stergiou" which had been drawn upby Ansel]; the list was signed by those present and turnedover to Quinn.At approximately 3:30 p.m., the telephone at the Hallrang. Steve Stergiou was calling, and Quinn spoke to him.Stergiou demanded that the painters report back to work,but Quinn, having consulted with those present and havinglearned that they had not yet had their lunches and did nothave their work clothes with them, informed Stergiou thatthey could not report until next day.Next day (Tuesday, September 18), between 4 and 4:30p.m., the painters, including Beauchaine and Michelin, didappear at Respondent's trailer at the project, and Quinn satin an automobile 30 or 40 feet away. Stergiou too was pre-sent. Before the men went into the trailer to change theirclothes, however,' Stergiou announced that Beauchaine andMichelin were not among those who would be permitted togo to work. Ansell, who had not been aware of this fact,8asked him to repeat what he had said. Stergiou repeated thatBeauchaine and Michelin would not be taken back, and heasked Ansell if he were going in to work. Ansell said thathe would have to consult with Quinn and he walked towardQuinn's car, whereupon Stergiou called after him that hewas discharged. The others also walked toward Quinn's car,and Stergiou told them that they too were discharged. With-in minutes, final paychecks were prepared and distributedto them.During the evening of September 18, after the discharges,Stergiou telephonically requested Quinn forninepainters toreplace the men who had been fired; he said he needed thenew men the next day. And he confirmed the request in theform of a telegram sent out that evening, a telegram whichconcluded with the statement that, if the request were nothonored, "it will be necessary for me to take further action."Upon receipt of the telegram later that night, Quinn pre-pared a letter to Stergiou, which he dated September 19. Theletter requested Stergiou to appear before Local 817's execu-tive board on October 15 to show cause whyBeauchaineand Ansel] had been discharged; it protested the "hostileaspects" of the above telegram; and it was accompanied bya copy of the "list of violations" signed by the painters a fewdays earlier. The final paragraph read: "Failure to appear7There wasconflict in the testimony as to whether the ensuing conversa-tion took place before or after the reporting time of 4:30. For the purposesof this decision,a resolution of the conflict is immaterial.8 Inexplicably,Quinn,who had been informed by Stergiou that Beau-chaine would not be taken back, had not communicated this to the men whenhe told them to report for work.as requested may result in [your] being declared in violationof contract and unfair to the membership of [Local 817]."Quinn mailed the letter the next morning.Meanwhile-also during the evening of September 18-Jim Taber, contract administrator for Kaiser, advised DanMcCormick, Kaiser's labor relations representative, that nopainters had worked on the project for 3 days. Concerned,McCormick contacted Whitehead and Kates, the steel con-tractor, and Steve Stergiou; and Mike Quinnwas alsoreached. All were asked to attend a meeting on the followingmorning.The meeting opened at 9 o'clock on Wednesday, the 19th.Present were McCormick and Taber and one Steve Armk-necht for Kaiser, Charles Rork, vice president of Whiteheadand Kates, Steve Stergiou, and Mike Quinn. McCormickvoiced the concern of Kaiser that there were no painters onthe project, and he asked Quinn for comment. Quinn ex-plained that the painters were not on the job because theywere upset over the discharges of the two union stewards.(There was some allusion to the fact that several others hadbeen discharged, but Quinn made it clear that the painterswould come back to work if Beauchaine and Ansell weretaken back.) McCormick-who up to this point had beenunaware of the discharges of Beauchaine and Ansell-asked Stergiou for his comment. Stergiou conceded that thetwo had been discharged, and he set forth thereasons. (Inthe ensuing discussions, there was some allusion to the factthat Massey and Michelin had been discharged on the 13thand that all the other painters had been discharged alongwith Ansell on the 18th, but it was clear that these were notat issue; upon agreed disposition of the Beauchaine/Anselldischarges, Quinn would have told the rest of the paintersto report back to work and Stergiou would have taken themback.) After a period of negotiating, McCormick was un-able to procure an acceptable disposition of the issues:Quinn would not guarantee that he would provide men todo the painting unless the two stewards were taken back;and Stergiou was adamant in his refusal to take back thetwo men. Thereupon, he told Quinn that he felt that thework stoppage was in violation of the Project Agreementand he expressed his intention of calling Local 817's Inter-national. He then proceeded to make the telephone call andhe spoke to Al Betker, International representative whoworked out of a suburb of Detroit. He explained the circum-stances, and Betker agreed that the proper way to handle thematter under the Project Agreement would be by resort tothe grievance procedures of the Project Agreement ratherthan by stoppage of work; therefore, he continued, the localbusiness agent should man the project immediately. Mc-Cormick put Quinn on the telephone, and Betker repeatedwhat he had said to McCormick-in effect, that Quinnshould have the men get back to work and should follow thegrievance procedures. Before the call ended, McCormicktook over the phone again and said he would call Betker thenext day to give a "progress report."In the course of the ensuing discussion, Quinn stated thatone of the problems arising out of the matter was the factthat the Local Agreement prohibited the performance ofwork by employees unless a union steward or assistant stew-ard was also employed. The employers' representativesasked if another person could not be selected as steward, S. STERGIOU PAINTING AND SHEETING CO.and Quinn expressed doubt that any other employee wasfamiliar enough with the terms of the Local Agreement toact as steward. At this time-or, perhaps, at a later date-Stergiou raised the possibility of Quinn himself coming towork for Respondent.The meeting went on. Quinn asked for a formal statementfrom Respondent of the reasons for the two discharges.McCormick called in a secretary to whom Stergiou dictatedseveral paragraphs. She typed his statement, and Stergiousigned it. Then, pictures were taken of the document andcopies were distributed to those present, including Quinn.Before the meeting closed, McCormick again expressedKaiser's concern about the lack of painters on the job, andhe asked whether Quinn intended to do what Betker hadinstructed him to do-to provide painters for that afternoonshift.Quinn said that this was his intention if he could reachthe men by telephone. McCormick offered him the use ofa Kaiser telephone, but Quinn rejected the offer; he said hewould use his own telephone. Thereupon, the meeting end-ed.When the meeting closed, Quinn told Beauchaine andAnsell, who had been waiting outside, that they should re-port at Respondent's workplace at the opening of the shiftthat afternoon(!); and, during the rest of the day, he tele-phoned the other painters who had been working for Re-spondent and told them to report for work. He didnottellthem that Beauchaine and Ansell would not be taken backand he gave them no instructions as to what action to takeif the two were not taken back.At or about 4:20 p.m. that day, the painters who had beencalled by Quinn showed up at Respondent's trailer. Onceagain, Quinn was in the vicinity. Now, Stergiou made itclear to the men that he was not taking back Beauchaineand Ansell; to them, he said, "You don't work here anymore." They asked why they were not permitted to work,and there was some discussion of assigned reasons. Unsatis-fied,Ansell asked McCormick-who had been requestedby Stergiou to be present as a witness-why he was notbeing employed by Respondent; in answer, McCormicksaid that he and Beauchaine should talk to their businessagent who, he said, had been given a signed statement as tothe reasons that very morning. Thereupon, all of the paint-ers except Beauchaine and Ansell went in to work.They also worked the next night. But on Friday, the 21st,starting at 7:30 a.m., Respondent's painters (plus Beau-chaine and Ansell) set up a picket line under the directionof Quinn at the employee entrance to the project. And noneof the nonsupervisory craft employees on the project, whoapproximated 1,000 in number, crossed the picket line.During that day, McCormick made frantic attempts tocall the affected parties together, but he was unable to reachBetker until the following day. At that time, Betker assuredMcCormick that he would send a telegram directing Quinnto end the strike immediately and that he would come to theproject as soon as possible early in the following week.Betker did send the wire, and there was no picketing onMonday, the 24th.On that day, another meeting was held at the Kaiseroffice, beginning at 2:30. Present were McCormick, JackLipner, project industrial relations manager for Kaiser;Jack Temple, project manager for Whitehead and Kales;317and Betker and Quinn. The discussion centered upon thelist of grievances which Respondent's employees had drawnup the week before and which had been received by Stergiouon the intervening Friday, and upon the discharges of Beau-chaine and Ansell. As for the list, thereis somequestion ofwhat items were "resolved" and what ones were not. It isonly clear 9 that the parties understood that, in his pastpersonnel actions with respect to employees, Stergiou hadnot communicated clearly; and the contractor-representa-tives at the meeting instructed Stergiou that, in the future,he should make it very clear to his men whenever anyonewas fired or laid off. As for the discharges of Beauchaineand Ansell, I find that there was no final "resolution" of thematter at this meeting, although it was clearly understoodthat Respondent's painters, other than the two, would re-port back to work.After themeeting,Betker addressed the painters, who,although they did not picket that day, had assembled. Hetold them that the strike was over and that they were toreturn to work; as for the discharges of Beauchaine andAnsell, he said, the "proper procedures" would have to beused.Perhaps because the meeting ran so late that day, thepainters did not work. But they did report-without Beau-chaine or Ansell-on Tuesday, the 25th, and they workedsteadily thereafter.Mike Quinn himself was employed onthe 26th and, thereafter, he and one of the other paintersacted as union stewards for Respondent's employees.As earlier indicated, the unfair labor practice charge here-in was filed on October 9.B. The DischargesThe General Counsel contends that Beauchaine was dis-charged on September 14 10 by Respondent because of hisdiligent performance of duties as union steward on the job;and that Ansell was discharged on September 18 for one oranother of the following reasons: (1) because, as a unionsteward, he wanted to check with his union business agentwhen he found that Beauchaine and Michelin would not betaken back along with the others, (2) because of his partici-pation in a work stoppage, which participation was protect-ed since the stoppage, although it may have been inviolation of contract, was in protest of the commission byRespondent of unfair labor practices, or (3)-even if it beassumed that his participation in the above stoppage wasnot protected for the above reason-because his selectionfor discharge was based on the performance of his duties asunion steward. But Respondent denies that any of these wasthe basis for the discharges.Respondent contends, in fact, that there were reasons foreach discharge-set forth in detail hereinbelow-unrelatedto union or self-organizational considerations. With respectto this defense, however, the General Counsel argues thatthe assigned reasons are either unsupported by the testimo-ny or, to the extent that they may have some support there-by, are purely pretextual.91find this uponthe credited testimony of McCormick.10 In his brief, counsel for the General Counsel concedesthat the dischargeprobably took place on September 14, not the 13th. 318DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.BeauchaineI findthatBeauchaine,in his capacity as union steward,made numerous complaints to the foremen-and, occasion-ally, to the proprietor of Respondent-about the workingconditions of the painters at the Tilden Mine Project. Fromearly in his period of employment,he voiced these com-plaints on an average of twice per week.The complaints covered a variety of subjects: the lack ofequipment,such as ladders,scaffolding,and platforms; badlighting;the weight of paint sprayers furnished;a shortageof pads and cleanup rags;the lack of water jugs and, there-after,of water for the jugs;a shortage of masks,respirators,and safety belts;and the harassment of apprentices,includ-ing their being required to work excessive periods of time.(In so finding,I do not imply that all the complaints werejustified or that those which were justified fell on deaf ears.As a matter of fact,itappears that some of the matterscomplained of may have been a result of employee actionsrather than the fault of Respondent;and, also,that, evenwhere Respondent remedied items complained of, the prob-lems would often recur.)I find further that,in the respects above recited, Beau-chaine exceeded any other employee of Respondent. OnlyAnsell(as will be found hereinbelow) engaged in similarconduct;but-according to the testimony herein-Beau-chaine voiced more complaints than did Ansell.Nonetheless,according to Respondent,Beauchaine's dis-charge on September 14 was not based on the above courseof conduct;rather,a number of other reasons were as-signed;his poor attendance record,his failure to use safetyequipment,his pulling men off the job; certain aspects of hisjob performance;his lack of cooperation;et cetera,et cet-era, et cetera.In support thereof(and in opposition thereto) there wasextensive testimony-I find that Beauchaine was absent 15 workdays during his11-plus weeks of employment, (This does not include dayson which he was not scheduled to work because,for exam-ple, of a holiday-Labor Day-or the above-described lay-off period of August24-27;nor does it include a 1-weekperiod late in July during which the boilermakers' unionwas engaged in picketing.)On one occasion,he left thejobsite at or about the starting time,after tossing a coin todetermine whether he should work or go swimming. And hewas absentthe daybefore he was discharged-presumably,the straw which broke the camel's back.Moreover, I find,Beauchaine gave no advance notice ofabsences except on one occasion, when he stated that hewould be in court; he never called in on a day of absenceto explain;and, upon his return after an absence, on occa-sions when he might be asked for a reason for the absence,he had given such reasons as having been drunk or havingbeen involved in a fight or having had problems at home.Finally,I find,Respondent had made complaints aboutBeauchaine's absenteeism to Mike Quinn, Local 817's busi-ness agent.I find further that Beauchaine did, on occasion, neglectto use a safety belt. On one such occasion-on August21-when management announced that he and the otherson the night shift would not be paid for the part of the shiftduring which no work had been performed because theworkers were awaiting the safety belts which they had notpicked up at the dressing room, Beauchaine and the rest ofthe workers on the shift walked off the job.As for Beauchaine's "pulling men off the job," the onlyinstance supported by the credible testimony is the one justcited-the occasion on which, learning that some paywould be withheld, he uttered an obscenity and suggestedto his fellow workers that they all go home.Evidence as to Beauchaine's job performance establishesthat, on occasion, he was careless in spray-painting-get-ting paint on others and on such things as electric boxes-for which he was criticized by his foreman; and that, wheth-er purposely or not, he had once damaged the hose to whichhis sprayer was attached.Elements of Beauchaine's "lack of cooperation" took var-ious forms. Having caused Respondent to purchase rags forcleanup purposes, there weretimeswhen he wouldset asidea substantial portion of such rags as unsuitable for use. Andthere was an occasion on which, a number of men havingbeen sent by the union (1) who had not been requested byRespondent, (2) for whom there were insufficient paintingequipment, and (3) who, at any rate, were found not to bequalified painters, he insisted on their being given "report-ing" pay. Also, although his fellow workers were wont to begreatly under his influence, he failed to use this influence tosee that coffee and meal breaks were not unduly extended.And, finally, he did not respond to company efforts to gethis assistance in getting the work out.Not that the picture was one-sided. For example, as toBeauchaine's attendance record, it was quite apparent fromthe evidence that at least two others (out of a highest totalof nine nonsupervisory painters) had much worse atten-dance records; except for one such case, none of the paint-ers ever gave advance notice of or called in on days ofabsence; the "coin-flip" incident (1) occurred on June 29,long before the discharge, and (2) it resulted fromBeauchaine's "disgust" at the lack of proper equipment thatday; and all of Beauchaine's absences, except that of Sep-tember 13, occurred in the month of August or earlier. Also,Beauchaine was not the only one to ignore the safety belts;this I find, was a common practice among the painters. Asfor his careless spraying, it was Beauchaine's contentionthat the sprayers leaked. Furthermore, there are counter-balancing factors with respect to Beauchaine's "lack of co-operation": his setting aside of rags was not necessarily adiscarding of them-his explanation is that he was sortingthem out for different usages; the men for whom he haddemanded reporting pay had been sent to the job by Local817 rather than brought there by him; I find, contrary to thecontention of Respondent, that the supervision of employeerest-breaks was the responsibility of the foremen (who par-ticipated therein) rather than of union representatives; andBeauchaine's failure to assist Respondent in getting workout of his fellow employees was not necessarily a derelictionof his responsibilities either as an employee or as a unionsteward. Indeed, there is some reason to suspect that whatRespondent regarded as Beauchaine's lack of cooperationwas not too far removed from his activities as union stew-ard.Finally, I must here note that, according to Stergiou's S. STERGIOU PAINTING AND SHEETING CO.testimony, one of the reasons Beauchaine, as of September7,was put on the day shift (where he worked alone and atless pay than the others) was that there would be "lessproblems" therefor.But, having given thoughtful consideration to the totalpicture, I am not satisfied that the General Counsel, by apreponderance of the evidence, has demonstrated thatBeauchaine was discharged because of his diligent perfor-mance of duties as union steward on the job. In his brief,counsel for the General Counsel disclaims any assertionthat Beauchaine was a perfect or exemplary employee (add-ing that "very few employees are faultless"). In my opinion,he has failed to rebut Respondent's claim that it got rid ofBeauchainebecausehe was less than perfect or exemplary.I I2.AnsellAnsell too was one who frequently voiced complaintsabout working conditions to members of management.He was discharged, assignedly, because of his having"stopped the job for 3 days" and "He refused to go to workon the third day." 12 The reference, of course, is to theperiod from September 14 to 18, inclusive.Article III of the Project Agreement-which, by its terms,prevails over any other agreements, including the LocalAgreement, which cover workers on the project-provides,with exceptions not here pertinent, that there shall be nostoppages of work. (A grievance procedure, leading to arbi-tration, is provided in lieu of stoppages.) Therefore, the3-day stoppage was, indeed, one which was unprotected;13and Respondent could have picked and chosen for dis-charge among the employees who participated therein.But, I find, this was not the basis for Ansell's discharge.He was discharged, assignedly, because he fomented thestoppage or because he refused, on September 18, to go backto work. But neither of these reasons is supported by theevidence. On the contrary, it is clear and I find (1) thatQuinn rather than Ansell initiated the stoppage and kept itgoing and (2) that Ansell did not refuse to go to work onSeptember 18-he was, rather, seeking to consult with Lo-cal 817's business agent in view of the fact that he had justlearned of the fact that Beauchaine would not be takenback. I am persuaded by the General Counsel (citingAmeri-can Beef Packers, Inc.,196 NLRB 875), that an employermay not base his selection for discipline among those whohave engaged in an unprotected work stoppage upon"union considerations"; and that the principal reason forAnsell's discharge was his engagement in protected activi-ties-that is, his desire to consult with his bargaining repre-sentative.11 It becomes unnecessary for me to pass on Respondent's additionalargument that, even if I concluded that Beauchaine had been discriminatori-ly discharged, he should not be orderedreinstated because of his subsequentparticipationin anunlawful stoppage of work.12These reasons were cited by Stergiou at the meeting held on September19.Arguments made at the hearing that there were also other reasons arerejected. (For one thing, no "other reasons"are supported by the evidence.)13The cause of the stoppage was the discharge of Beauchaine;and sinceIhave found no unfair labor practice therein, the stoppage would not haveacquired the protection afforded unfair labor practice strikes under the doc-trineofMastro Plastics Corp. v. N.L.R.B.,350 U.S. 270 (1956).319Therefore, on the basis of what I believe to be a fairpreponderance of the credible evidence herein, I find andconclude that Respondent discharged Ansell on September18, 1973, because he exercised activities protected by Sec-tion 7 of the Act and thereby discriminated in regard totenure of employment to discourage membership in a labororganization.Upon the foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged incommercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 817 is a labor organization within themeaningof Section 2(5) of the Act.3.By discriminating in regard to tenure of employmentin discharging Francis Ansell on September 18, 1973, andthereafter failing andrefusingto reinstate him, because ofactivitieson behalf of Local 817, therebydiscouragingmembership in a labor organization, Respondent has en-gaged in and is engaging in unfair labor practices within themeaning ofSection 8(a)(3) of the Act.4.By the foregoing conduct, Respondent interfered with,restrained, and coerced employees in the exercise of rightsguaranteed them in Section 7 of the Act, in violation ofSection 8(a)(1) thereof.5.The aforesaid acts are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.6.Except for the foregoing, Respondent has committedno unfair labor practices under the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction inorder to effectuate the policies of the Act.I shall recommend that Respondent offer Francis Ansellfull and immediate reinstatement to his former position or,if the position no longer exists, to a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for anyloss of earningssuffered by him because of Respondent's acts by the pay-ment to him of a sum of money equal the amount he wouldhave earned from the date of his discharge to the date ofRespondent's offer of reinstatement,less his net earningsduring said period. Backpay shall be computed on a quar-terly basis with interest at the rate of 6 percent per annumin the manner hereto fore established by the Board.Since the unfair labor practices committed by Respon-dent are of a character striking at the roots of employees'rights safeguarded by the Act, I shall recommend that Re-spondentcease anddesist from infringing in any mannerupon the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this case, Ihereby recommend that the Board issue the following: 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER14Steve Stergiou, d/b/a Stergiou Painting and Sheeting Co.,of Holly, Michigan, its officers, agents, successors, and as-signs,shall,with respect to its operation at Ishpeming,Michigan:1.Cease and desist from:(a)Discouraging membership in a labor organization bydiscrimination in regard to hire, tenure, or other conditionsof employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assistany labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any and allsuch activities.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer Francis Ansell full reinstatement to his formerposition or, if that position no longer exists, to a substantial-ly equivalent position, without prejudice to his seniority orother rights and privileges.(b)Make him whole for any loss of earnings suffered byreason of the discrimination against him, in the manner setforth in the section above entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due and the right of rein-statement under the terms of this recommended Order.(d) Post at its place of business at Ishpeming, Michigan,copies of the attached notice marked "Appendix." 15 Copiesof said notice, on forms provided by the Regional DirectorforRegion 30, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure14 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.15 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words of the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board"that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 30, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discourage membership in the Brother-hood of Painters and Allied Trades of America, LocalUnion No. 817, or any union, by discharging any em-ployee because of his or her activities on behalf of thatunion.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of theirright to organize; to form, join,or assista labor organi-zation;to bargain collectively through abargainingagent chosen by themselves;to engagein other con-certed activities for the purpose of collective bargainingor other mutual aid or protection; or to refrain fromany such activities.WE WILL offer Francis Ansell immediate and full re-instatementto his former job with no loss of seniorityor other rights and privileges, and WE WILL pay him forany loss suffered because of our discriminationagainsthim.STEVE STERGIOU,d/b/a STER-GIOU PAINTING &SHEETING CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Com-merce Building,Second Floor,744 NorthFourth Street,Milwaukee,Wisconsin53203,Telephone 414-224-3861.